The Superintendent of Insurance has disapproved the form of the industrial life insurance policy presented and filed by the petitioner. The determination of the Superintendent is reviewable by this court. (Insurance Law, § 154.) The form of the policy is prescribed by the Insurance Law (§ 163). The proposed form complies neither with the language nor intent of the statute. The determination should be confirmed. Determination unanimously confirmed, with fifty dollars costs and disbursements. Present — Hill, P. J., Crapser, Bliss, Heffeman and Foster, JJ.